Case 1:19-cv-20883-RS Document 16 Entered on FLSD Docket 06/17/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:19-cv-20883-KMM/JB

 JUAN ANTONIO CANOURA,

        Plaintiff,

        v.

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, a foreign
 corporation,

       Defendant.
 ____________________________________/

         ORDER ON DEFENDANT’S MOTION FOR MEDICAL EXAMINATION
            PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 35

        THIS CAUSE came before the Court on the Defendant’s Motion for Medical

 Examination. ECF No. [11]. The Court has been advised that the objections to the examination

 have been withdrawn by Plaintiff. Given the agreement of the parties, it is hereby ORDERED

 AND ADJUDGED that Defendant’s Motion for Medical Examination is GRANTED. The Court

 notes the following procedures and deadlines regarding the examination, the production of the

 doctor’s report and deposition.

        1.      Plaintiff shall appear for an orthopedic examination on Monday, July 8, 2019 at

 3:00 p.m., with an arrival time of 2:30 p.m., at the Orthopedic Care Center, 21000 NE 28th Avenue,

 Room 104, Aventura, Florida 33180. The examination will be performed by Dr. Rolando Garcia,

 Jr.

        2.      Dr. Garcia may perform the routine procedures of an orthopedic examination

 (including x-rays) that are necessary to assess Plaintiff's physical condition and render an expert

 medical opinion. The examination shall not involve any invasive testing.
Case 1:19-cv-20883-RS Document 16 Entered on FLSD Docket 06/17/2019 Page 2 of 2



           3.   Plaintiff may have legal counsel, a videographer, and/or a court reporter attend the

 examination, so long as such attendance does not interfere with the examination conducted by Dr.

 Garcia.

           4.   Pursuant to Dr. Garcia’s procedures, Plaintiff shall advise Defendant of any

 scheduling conflicts at least three (3) business days prior to the examination to avoid the imposition

 of a cancellation fee on Plaintiff, and immediately provide Defendant with alternative dates for the

 completion of the orthopedic examination within fourteen (14) days of the originally scheduled

 date. If the examination cannot be re-set for a date within that time, the parties are to contact the

 chambers of the undersigned so that the issue can be immediately addressed by the Court during

 the Court’s discovery hearing calendar.

           5.   Defendant will provide Plaintiff with a copy of Dr. Garcia’s report no later than

 twenty days from the date of the examination. If the mediation is set before the report is due, the

 report must be provided at least two days before the mediation.

           6.   Within five days of the orthopedic examination, Defendant will provide Plaintiff

 with at least three potential dates for the deposition of Dr. Garcia. The deposition of Dr. Garcia

 must take place at least thirty days before the close of discovery.

                DONE AND ORDERED in Miami, Florida, this 17th day of June, 2019.




                                                _________________________________
                                                JACQUELINE BECERRA
                                                United States Magistrate Judge




                                                   2
